Citation Nr: 0404280	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-09 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for heart 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974; 
subsequently he served with the Army National Guard with 
various unverified periods of active duty for training 
(ACDUTRA) through October 1995.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in January 2002 that denied the veteran's April 2000 
application to reopen the previously denied claim of 
entitlement to service connection for heart disease.  The 
case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  In an unappealed Board decision, the veteran's previous 
application to reopen the claim of entitlement to service 
connection for heart disease was denied in November 1998.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for heart disease bears directly 
and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The additional evidence submitted consists of 
supplemental service medical records.

CONCLUSION OF LAW

Evidence submitted since November 1998 is new and material; 
and the prior adjudication must be reconsidered.  38 U.S.C.A. 
§§ 1310, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 
3.156(c); 3.312, 20.1100 (2003); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for heart disease and, as addressed in the remand appended to 
this decision, the Board is referring that claim, to the RO 
for additional development, to include a review of the claims 
file to ensure that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully complied with and 
satisfied.  

The Board notes that a Supplemental Statement of the Case was 
not issued subsequent to the receipt of a January 2003 letter 
from Dr. Lundeen and the receipt of additional service 
medical records.  See Paralyzed Veterans of America (PVA), et 
al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 
2003); 38 C.F.R. § 20.1403 (2003).

New and Material Evidence

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim that has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, VA 
must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991). 

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
November 20, 2000 with respect to the standard for reopening 
claims contained in § 3.156(a).  The provisions of § 3.156(b) 
are only applicable to claims filed on or after August 29, 
2001, but are not relevant to the issue under consideration.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These amendments 
are inapplicable in this case because the veteran filed his 
claim to reopen in April 2000.

The provisions of 38 C.F.R. § 3.156(a) (2000) applicable to 
this application, provide that "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the Court of 
Appeals for the Federal Circuit has indicated that this 
version of 38 C.F.R. § 3.156(a) allows evidence to be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the [VA] to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

Subsequent to the November 1998 Board decision, the veteran 
has submitted and VA has obtained medical evidence from a 
variety of sources.  The majority of the evidence, including 
the private medical evidence from Hillcrest Baptist Medical 
Center, Providence Hospital, and Doctors Lundeen and Falcone 
dating from 1987 through 1994 and VA treatment records from 
1988 through 1994 were of record at the time of the November 
1998 Board decision.  Treatment records from VA post-dating 
the November 1998 Board decision have been added to the 
record, they are new to the extent that they were not of 
record at the time of the previous decision; however, they 
are not material in that they are not probative of the issue 
whether the veteran's heart disease originated or was 
aggravated during the veteran's periods of active service.  A 
January 2003 letter from Dr. Lundeen addresses the current 
status of the veteran's heart disease and disability, but 
does not provide any indication that the veteran's heart 
disease originated or was aggravated during the veteran's 
periods of active service.

The veteran's service medical records, although not date 
stamped - apparently added to the record after July 2003, are 
new and material.  These records are new because they were 
not of record in November 1998.  The records consist of the 
veteran's separation examination in November 1994 and 
treatment records addressing risk factors for heart disease 
dated from the same period.  They by themselves are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  In accord with Hodge they 
clearly contribute "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability," even though they will not necessarily result in 
a favorable outcome.  In short, new and material evidence has 
been presented to reopen the veteran's claim of service 
connection for heart disease.  38 C.F.R. § 3.156(a).

The Board notes that because the new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision must be reconsidered by the 
adjudicating agency of original jurisdiction.  38 C.F.R. 
§ 3.156(c) (2003).

ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for heart disease must be 
reconsidered.


REMAND

The veteran's claim of service connection for heart disease, 
newly reopened, has not been addressed by the RO on the 
merits.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
Board finds that, given the temporal connection between the 
veteran's service and the development of his heart disease, 
the duty to assist with regard to this issue includes 
obtaining an opinion from a VA cardiologist that includes an 
opinion addressing the contended causal relationship between 
this service and his heart disease.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The record is unclear as to the veteran's basis for claiming 
service connection.  The veteran has alleged that the stress 
from his service contributed to the development of his heart 
disease, but also he has alluded to the November 1987 initial 
diagnosis of heart disease and the need for the 1993 heart 
surgery arising while in active service.  If the veteran is 
alleging that he became disabled by an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during ACDUTRA or inactive duty for training, 
the dates of the veteran's training must be verified to see 
if they coincide with the dates of treatment for his 
myocardial infarction in November 1987.  

With regard to service in the Reserves or National Guard, for 
service connection purposes, the law makes a clear 
distinction between ACDUTRA and inactive duty for training.  
An individual on inactive duty for training is entitled to 
disability compensation only for residuals of injuries 
suffered and not for disability based on disease.  See Brooks 
v. Brown, 5 Vet. App. 484, 485 (1993); 38 U.S.C.A. § 101(24) 
(West 2002); 38 C.F.R. § 3.6(a).  In Brooks the Court upheld 
a precedent opinion of the VA General Counsel (O.G.C. Prec. 
86-90 (July 18, 1990)) that held that a myocardial infarction 
was not an injury for purposes of service connection based on 
inactive duty for training service.  The Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No 106-419, 
later amended 38 U.S.C.A. § 101(24) to include, within the 
definition of "active duty," periods of inactive duty for 
training during which an individual becomes disabled or dies 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 C.F.R. § 3.6 was also amended to reflect this change.  66 
Fed. Reg. 184, pp. 48558-48561 (September 21, 2001).  

Review of the claims folder does not reveal a notice 
compliant with the VCAA and the case law interpreting the 
adequacy of notice pursuant to it.  See e.g. Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  The RO should verify the dates of the 
veteran's ACDUTRA and inactive duty for 
training.

3.  The RO should obtain an opinion from 
a VA cardiologist regarding whether it is 
at least as likely as not that during a 
period of ACDUTRA or inactive duty for 
training (as verified by the RO) the 
veteran became disabled from an acute 
myocardial infarction, a cardiac arrest, 
or a cerebrovascular accident that 
occurred during such periods of service, 
as identified by the RO.  The 
cardiologist should opine whether given 
the evidence of record, including service 
medical records and private treatment 
records, it is at least as likely as not 
that the veteran's heart disease was 
incurred or aggravated during a period of 
ACDUTRA, as identified by the RO.  The 
cardiologist should also address whether 
it is at least as likely as not that the 
veteran's heart disease has been 
aggravated by the veteran's service-
connected skin disorder or the treatment 
thereof.  The cardiologist should offer a 
complete rationale for any opinion 
expressed, and should explain if 
appropriate that any such opinion would 
be speculative.  The cardiologist should 
specifically indicate that he or she 
reviewed the claims folder.

4.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for heart disease.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, §707, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §§5109B and 7112); The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



